DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
It is noted that since independent claims 1, 11, 17, and 24 recite subject matter that was newly added to this continuation-in-part (CIP) application, they are only entitled to the filing date of the CIP application which is September 27, 2017.  Accordingly, the earliest priority date that claims 1, 3-6, 10-11, 16-17, 19, 23-24, 26-27, and 29-34 are entitled to is September 27, 2017.  

Claim Objections
The objection to claim 1 is withdrawn in view of applicants’ claim amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 10-11, 16-17, 19, 23-24, 26-27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,834,860 (hereinafter “the ‘860 patent”) in view of U.S. Patent No. 4,368,098 to Harold Manasevit (hereinafter "Manasevit") and further in view of U.S. Patent No. 5,168,077 to Ashizawa, et al. (“Ashizawa”) and still further in view of U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”) and even further in view of U.S. Patent Appl. Publ. No. 2012/0305059 to Kayes, et al. (“Kayes”).  
Regarding claims 1, 3-6 and 10, claims 1-5 of the ‘860 patent recite substantially all of the limitations recited in claims 1, 3-6 and 10 of the instant application, but do not explicitly recite that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, that the first contact layer is disposed on or over the sacrificial layer, or that the deposition rate is 90-120 m/h.  However, in col. 5, ll. 25-28 Manasevit teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a substrate in order to produce high quality thin films by homoepitaxial growth.  Then in the Abstract and col. 2, ll. 9-63 Ashizawa specifically teaches that the film growth rate and growth mode are determined by the supply rate of the Group-V element and the V/III ratio with col. 4, ll. 4-16 specifically teaching that conventional processes of growing a GaAs thin film using TMG and AsH3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices.  Finally, in Fig. 1A and ¶¶[0018]-[0047] Kayes teaches an analogous method of forming a GaAs cell on a GaAs substrate at a growth rate of up to 120 m/h.  It therefore would have been obvious to use a Group III-V compound semiconductor such as GaAs as a substrate at growth rates of up to 120 m/h in order to quickly produce high quality thin films through the use of an elevated growth rate.  
Regarding claims 11 and 16, claim 6 of the ‘860 patent recites substantially all of the limitations recited in claims 11 and 16 of the instant application, but does not explicitly recite that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, that the first m/h.  However, in col. 5, ll. 25-28 Manasevit teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a substrate in order to produce high quality thin films by homoepitaxial growth.  Then in the Abstract and col. 2, ll. 9-63 Ashizawa specifically teaches that the film growth rate and growth mode are determined by the supply rate of the Group-V element and the V/III ratio with col. 4, ll. 4-16 specifically teaching that conventional processes of growing a GaAs thin film using TMG and AsH3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the range of 20 to 150 with the motivation for doing so being to obtain a GaA layer having improved properties, including the desired electrical conductivity and surface roughness at a sufficiently high growth rate.  Then in ¶¶[0021]-[0032] of Ogihara teaches that a GaAs-based device is typically formed with a first active sublayer which is p-type GaAs and a second active sublayer which is n-type GaAs in order to form a p-n junction.  In Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara specifically teaches an embodiment of a semiconductor structure comprised of, inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer m/h.  It therefore would have been obvious to use a Group III-V compound semiconductor such as GaAs as a substrate at growth rates of up to 120 m/h in order to quickly produce high quality thin films through the use of an elevated growth rate.  
Regarding claims 17, 19, and 23, claims 7-8 of the ‘860 patent recite substantially all of the limitations recited in claims 17, 19 and 23 of the instant application, but do not explicitly recite that the wafer is heated to a temperature in the range of between 680 and 850 °C, that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, that the first contact layer is disposed on or over the sacrificial layer, or that the deposition rate is 90-120 m/h.  However, in Example 1 at col. 6, ll. 25-55 Manasevit teaches an epitaxial deposition system in which a substrate (11) having deposition surface (12) thereon is heated to a temperature of 650 to 800 °C for the growth of one or more GaAs epitaxial layers.  Thus, in view of the teachings of Manasevit an ordinary artisan would readily recognize that the Group III-V deposition process recited in claims 7-9 of the ‘860 patent may be utilized to grow epitaxial Group III-V layers having the desired materials properties at temperatures in the range of 680 to 850 °C.  Then in col. 5, ll. 25-28 Manasevit further teaches that the substrate may be a zinc-blende semiconductor alloy while col. 8, ll. 46-51 and col. 10, ll. 25-31 of Manasevit specifically teach the use of GaAs as a substrate.  It therefore would have been obvious to use a Group III-V compound semiconductor as a 3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the range of 20 to 150 with the motivation for doing so being to obtain a GaA layer having improved properties, including the desired electrical conductivity and surface roughness at a sufficiently high growth rate.  Then, in ¶¶[0021]-[0032] of Ogihara teaches that a GaAs-based device is typically formed with a first active sublayer which is p-type GaAs and a second active sublayer which is n-type GaAs in order to form a p-n junction.  In Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara specifically teaches an embodiment of a semiconductor structure comprised of, inter alia, a GaAs cell (110) with a p-type stack (130) formed on an n-type stack (120).  The n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, in view of the teachings of Ogihara an ordinary artisan would be motivated to include a first contact layer which is disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices.  Finally, in Fig. 1A and ¶¶[0018]-[0047] Kayes teaches an analogous method of forming a GaAs cell on a GaAs substrate at a growth rate of up to 120 m/h.  It therefore would have been obvious to use a Group III-V compound m/h in order to quickly produce high quality thin films through the use of an elevated growth rate.  
Regarding claims 24, 26-27 and 29-30, claims 9-15 of the ‘860 patent recite substantially all of the limitations recited in claims 24, 26-27 and 29-30 of the instant application, but do not explicitly recite that the n-type and p-type passivation layers also comprise aluminum, that the substrate is a Group III/V compound semiconductor material, that the deposition gas includes an arsine/gallium precursor ratio of 3 or greater, that the n-type passivation layer is deposited over the n-type contact layer, or that the deposition rate is 90-120 m/hr.  However, in ¶¶[0021]-[0032] of Ogihara teaches that a GaAs-based device is typically formed with a first active sublayer which is p-type and a second active sublayer which is n-type in order to form a p-n junction.  In ¶[0027] and ¶[0040] of Ogihara, the first and second contact layers may be p- or n-type GaAs, the cladding layers may be AlxGa1-xAs, and the first and second active sublayers may be n- or p-type AlxGa1-xAs.  Then in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara specifically teaches an embodiment of a semiconductor structure in which the n-type stack includes a first contact layer (122) which is disposed on an AlAs sacrificial layer (116) formed on a GaAs substrate (112).  Thus, based on the teachings of Ogihara, an ordinary artisan would be motivated to provide n-type GaAs and p-type GaAs stacks which comprise AlxGa1-xAs when producing a GaAs-based semiconductor structure with a first contact layer being disposed on or over a sacrificial layer formed on a substrate in order to make electrical contact with the n-type stack as part of a method of forming a GaAs-based p-n junction for electronic and’/or optoelectronic devices having the desired electrical and optical properties.  Then in col. 5, ll. 25-28 Manasevit further teaches that the substrate 3 as the raw material gases utilize a V/III ratio of 20 to 150 in order to avoid deterioration of the surface morphology of the growing film.  It therefore would be within the capabilities of an ordinary artisan to control the V/III ratio during film growth within the range of 20 to 150 with the motivation for doing so being to obtain a GaA layer having improved properties, including the desired electrical conductivity and surface roughness at a sufficiently high growth rate.  Finally, in Fig. 1A and ¶¶[0018]-[0047] Kayes teaches an analogous method of forming a GaAs cell on a GaAs substrate at a growth rate of up to 120 m/h.  It therefore would have been obvious to use a Group III-V compound semiconductor such as GaAs as a substrate at growth rates of up to 120 m/h in order to quickly produce high quality thin films through the use of an elevated growth rate.  
Regarding claims 31-34, the ‘860 patent does not explicitly recite that the method is performed in a metalorganic chemical vapor deposition (MOCVD) tool.  However, in Fig. 2 and Example 1 at col. 6, l. 41 to col. 7, l. 63 Manasevit teaches exposing substrate (11) to trimethylgallium (TMG) from bubbler (37) and arsine (AsH3) from tank (31) in order to deposit a GaAs layer via MOCVD.  See also col. 3, l. 49 to col. 4, l. 34 of Manasevit which teach the use of metalorganic precursor source gases for the .  

Response to Arguments
Applicant's arguments filed January 21, 2022, have been fully considered, and are persuasive with respect to the 35 U.S.C. 103 rejections.  However, applicants’ claim amendments necessitated the nonstatutory double patenting rejections as set forth in this Office Action.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.